Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of August 5,
2015, by and among TerraForm Global, Inc., a Delaware corporation (the
“Company”), and the Persons listed on the Schedule of Investors attached hereto
(each, an “Investor” and, collectively, the “Investors”). Unless otherwise
provided in this Agreement, capitalized terms used herein shall have the
meanings set forth in Section 5 hereof.

WHEREAS, certain Investors are parties to a Common Stock Purchase Agreement,
dated as of June 9, 2015 (the “Stock Purchase Agreement”), pursuant to which,
among other things, certain of the Investors (the “Cornerstone Investors”) have
agreed to purchase shares of the Company’s Class A common stock, par value $0.01
per share (the “Common Stock”);

WHEREAS, in order to induce the Cornerstone Investors to enter into the Stock
Purchase Agreement and consummate the transactions contemplated thereby, the
Company has agreed to provide the registration rights set forth in this
Agreement;

WHEREAS, certain Investors (the “LLC Investors”) are parties to that certain
Third Amended and Restated Limited Liability Agreement of TerraForm Global, LLC,
dated as of June 9, 2015 (the “LLC Agreement”);

WHEREAS, in connection with the Company’s initial public offering, the Class D
Units will be converted into Common Stock pursuant to the Conversion; and

WHEREAS, as a condition to consummate the Conversion, the Company has agreed to
provide the registration rights set forth in this Agreement.

WHEREAS, the execution and delivery of this Agreement is a condition to the
consummation of the transaction under the Stock Purchase Agreement and the
closing of the Conversion.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

1. Registration Rights.

(a) Demand Registration.

(i) Subject to the conditions of this Section 1(a), if, at any time and from
time to time following the 6-month anniversary of the Company’s Initial Public
Offering, the Company shall receive a written request from any of the Investors
(the “Initiating Investors”) that the Company file a registration statement
under the Securities Act, on Form S-1 (“Long-Form Registration”), Form S-3
(“Short-Form Registration”), or any successor form thereto, covering the
registration of the Common Stock, then the Company shall, (A) within five
(5) business days after the date such request is



--------------------------------------------------------------------------------

received, give notice thereof to all Investors other than the Initiating
Investors and (B) as expeditiously as reasonably practicable, effect the
registration under the Securities Act of all Registrable Securities (as defined
below) that the Initiating Investors and any other Investors have requested to
be registered within ten (1) business days of the delivery of notice by the
Company pursuant to the foregoing Section 1(a)(i)(A). Notwithstanding the
foregoing, the Company shall not be required to file any registration statement
pursuant to this Section 1(a) unless the aggregate market value (based on the
average closing price during the 10 day period prior to the date of such
request) of the Registrable Securities to be registered (or included in a
takedown from a Resale Shelf involving an underwritten offering or a block
trade) is at least $20.0 million as of the date of the request for such
registration or takedown (or at least $10.0 million as of the date of such
request in the event that the Registrable Securities to be registered (or
included in a takedown from a Resale Shelf involving an underwritten offering or
a block trade) constitute all Registrable Securities as of the date of such
request), provided that the aggregate market value limitations set forth in this
sentence shall not be in effect at any time when the Registrable Securities are
not able to be sold under Rule 144 because of the Company’s failure to comply
with the information requirements thereunder, unless at such time, the Company’s
counsel delivers a written opinion of counsel, which shall be in a form
reasonably satisfactory to such holder’s counsel, to such holders to the effect
that such holder’s Registrable Securities may be publicly offered and sold
without registration under the Securities Act. At any time when the Company is
eligible to file a registration statement on Form S-3 for a secondary offering
of equity securities pursuant to Rule 415 under the Securities Act (a “Resale
Shelf”), any registration statement requested pursuant to this Section 1 shall
be made as a Resale Shelf. In such event, unless a shorter period is requested
by the Investors, the Company shall maintain such Resale Shelf until the
earliest of (i) the date on which the Investors cease to hold Registrable
Securities covered by such Resale Shelf, (ii) the third anniversary of the date
of filing such registration statement and (ii) the date as of which there are no
longer any Registrable Securities covered by such Resale Shelf. Following the
effectiveness of a Resale Shelf, any resale of Common Stock pursuant to this
Section 1 shall be in the form of a “takedown” from such Resale Shelf rather
than a separate registration statement. Each Investor agrees that, except as
required by applicable law, such Investor shall treat as confidential the
submission of a request for registration and shall not disclose or use the
information contained in such request without the prior written consent of the
Company until such time as the information contained therein is or becomes
available to the public generally, other than as a result of disclosure by the
Investor in breach of the terms of this Agreement.

(ii) If the Investors intend to distribute the Registrable Securities covered by
its request by means of an underwriting, the Investors shall so

 

2



--------------------------------------------------------------------------------

advise the Company as part of its request made pursuant to this Section 1(a). In
such case, each of the Company and the Investors shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Investors participating in the offering
(which underwriter or underwriters shall be reasonably acceptable to the
Company). If the underwriter advises the Company that marketing, pricing or
other similar factors require a limitation of the number of securities to be
underwritten (including Registrable Securities) then the Company shall so advise
the Investors, and the number of shares that may be included in the underwriting
shall be reduced accordingly pro rata among the respective holders; provided,
however, that the number of shares of Registrable Securities to be included in
such underwriting shall not be reduced unless all other securities of the
Company are first entirely excluded from the underwriting.

(iii) The Investors shall be entitled to only up to two (2) Long-Form
Registrations (provided that only one Long-Form Registration may involve an
underwritten offering, and provided further that the Investors shall only be
entitled to request the second Long-Form Registration at a time when the Company
is not eligible to file a registration statement on Form S-3 for a secondary
offering of equity securities) and up to five (5) Short-Form Registrations
(including takedowns from a Resale Shelf involving an underwritten offering or a
block trade) pursuant to this Section 1(a); provided, however, that if the
number of shares of Registrable Securities requested by the Investors to be
included in either a Short-Form Registration or a Long-Form Registration is
reduced by more than 20% below that number requested by the Investors pursuant
to Section 1(a)(ii), such registration shall not count against the limits set
forth in this Section 1(a)(iii); further provided that a registration shall not
count as one of the permitted Long-Form Registrations or Short-Form
Registrations until it has become effective.

(iv) The Company shall not be required to effect a registration, or a takedown
from a Resale Shelf (which, solely in the case of clauses (B), (D) and
(E) below, involves an underwritten offering or a block trade), pursuant to this
Section 1(a):

(A) prior to the expiration of the Holdback Period;

(B) within 90 days after the Company has effected a registration, or a takedown
from a Resale Shelf involving an underwritten offering or a block trade,
pursuant to this Section 1(a) and such registration has been declared or ordered
effective or such takedown from a Resale Shelf shall have been completed;

 

3



--------------------------------------------------------------------------------

(C) if, within five (5) days of receipt of a written request from an Investor
pursuant to this Section 1(a), the Company acting in good faith gives notice to
the Investor of the Company’s intention to file a registration statement within
forty-five (45) days, other than pursuant to a Special Registration Statement;
provided, that such right to delay a request shall be exercised by the Company
not more than once in any twelve (12) month period; further provided that, if
the Company delays any registration pursuant to this clause (C), the Investors
initially requesting such registration shall be entitled to withdraw such
request and, if such request is withdrawn, such registration shall not count as
one of the permitted registrations pursuant to Section 1(a)(iii);

(D) if the Company shall furnish to the Investor a certificate signed by the
Chairman of the board of directors (or equivalent) or the Chief Executive
Officer of the Company stating that in the good faith judgment of the board of
directors (or equivalent) of the Company, it would be materially detrimental to
the Company and its stockholders for such registration statement to be effected
at such time (including without limitation if such registration statement would
materially adversely affect any proposal or plan of the Company or its
Subsidiaries to engage in any material acquisition of assets or stock or any
merger, consolidation, tender offer, recapitalization, reorganization or other
transaction involving the Company or its Subsidiaries), in which event the
Company shall have the right to defer such filing for a period of not more than
sixty (60) days after receipt of the request of the Investor; provided such
sixty (60) day period may be extended for an additional sixty (60) days with the
consent of the Investors requesting the registration, which consent shall not be
unreasonably withheld; provided further, that such right to delay a request
shall be exercised by the Company not more than once in any twelve (12) month
period; provided further that, if the Company exercises its right to delay the
registration pursuant to this clause (D), the Investors initially requesting
such registration shall be entitled to withdraw such request and, if such
request is withdrawn, such registration shall not count as one of the permitted
registrations pursuant to Section 1(a)(iii); or

(E) more than twice in any twelve (12) month period.

(v) The Company may suspend the use of a prospectus that is part of any
registration statement (including a Resale Shelf) (A) in the circumstances
specified in Section 1(a)(iv)(D), (B) if, after the advice of counsel, there is
any material non-public information regarding the Company which (x) the Company
determines not to be in the Company’s best interest to prematurely disclose,
(y) would, in the

 

4



--------------------------------------------------------------------------------

good faith of the board of directors (or equivalent) of the Company, require any
revisions to such registration so that it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (z) the Company is
not otherwise required to disclose, or (C) if the Company is required to file a
post-effective amendment to such registration statement to incorporate the
Company’s quarterly or annual reports or audited financial statements on Forms
10-Q and/or 10-K, in each case, upon delivering to the Investor the certificate
specified in Section 1(a)(iv)(D) (a “Suspension Notice”); provided such right to
suspend may be exercised not more than four (4) times during any twelve month
period and the aggregate period of suspension may not exceed sixty (60) days
during any twelve (12) month period; provided further the Company shall be
entitled to one additional suspension period not to exceed sixty (60) days with
the consent of the applicable Investors, which consent shall not be unreasonably
withheld. A holder of Registrable Securities shall not effect any sales of
Registrable Securities pursuant to such registration statement at any time after
it has received a Suspension Notice from the Company and prior to receipt of an
End of Suspension Notice (as defined below). The holders may recommence
effecting sales of the Registrable Securities pursuant to the Resale Shelf
following further written notice to such effect (an “End of Suspension Notice”)
from the Company to the holders. The Company shall act in good faith to permit
any suspension period contemplated by this Section 1.1(a)(v) to be concluded as
promptly as reasonably practicable. Upon the occurrence of any such suspension,
the Company shall use its commercially reasonable efforts to cause the
registration statement to become effective or to promptly amend or supplement
the registration statement on a post-effective basis or to take such action as
is necessary to make resumed use of the registration statement so as to permit
the Investors to resume sales of the Registrable Securities as soon as the
conditions that caused the Company to effect such suspension are, in the
Company’s reasonable judgment, no longer applicable.

(vi) Each Investor agrees that, except as required by applicable law, such
Investor shall treat as confidential the receipt of any certificate pursuant to
Section 1(a)(iv)(D) or any Suspension Notice and shall not disclose or use the
information contained in such certificate or notice without the prior written
consent of the Company until such time as the information contained therein is
or becomes available to the public generally, other than as a result of
disclosure by an Investor in breach of the terms of this Agreement.

 

5



--------------------------------------------------------------------------------

(b) Piggyback Registrations.

(i) After the expiration of the Holdback Period, for so long as any Investor
holds Registrable Securities, the Company shall notify the Investors in writing
at least fifteen (15) days prior to the filing of any registration statement
under the Securities Act for purposes of a public offering of equity securities
of the Company (including, but not limited to, registration statements relating
to secondary offerings of securities of the Company, but excluding Special
Registration Statements and any registration statement filed pursuant to a
demand under Section 1(a)) and will afford the Investor a reasonable opportunity
to include in such public offering all or part of such Registrable Securities
held by the Investor. If an Investor desires to include in any such public
offering all or any part of the Registrable Securities held by it, such Investor
shall, within fifteen (15) days after the above-described notice from the
Company, so notify the Company in writing. Such notice shall state the intended
method of disposition of the Registrable Securities by the Investor. If the
Investor decides not to include all of its Registrable Securities in any public
offering thereafter filed by the Company, such Investor shall nevertheless
continue to have the right to include any Registrable Securities in any
subsequent public offering or public offerings as may be made by the Company,
all upon the terms and conditions set forth herein.

(ii) If the public offering of which the Company gives notice under this
Section 1(b) is for an underwritten offering, the Company shall so advise the
Investors. In such event, the right of an Investor to include Registrable
Securities in a public offering pursuant to this Section 1(b) shall be
conditioned upon its participation in such underwriting and the inclusion of its
Registrable Securities in the underwriting to the extent provided herein. Each
of the Company and such Investor shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by the Company (which underwriter or underwriters shall be
reasonably acceptable to the Investors participating in the offering).
Notwithstanding any other provision of this Agreement, if the underwriter
determines that marketing, pricing or similar factors require a limitation of
the number of shares to be underwritten, the number of shares that may be
included in the underwriting shall be allocated as follows: (i) first, shares
that the Company proposes to sell (if participating in the offering);
(ii) second, shares that SunEdison or its Affiliates (if participating in the
offering) propose to sell; (iii) third, the Registrable Securities requested to
be included in such underwriting and the shares that other stockholders with
registration rights requested to be included in such underwriting which, in the
opinion of the underwriters, can be sold without any such adverse effect, pro
rata among the holders of such Registrable Securities and other shares on the
basis of the number of shares owned by each such holder, and (iv) fourth, any
other securities requested to be included in such underwriting which, in the
opinion of the underwriters, can be sold without any such adverse effect.

 

6



--------------------------------------------------------------------------------

(iii) The Company shall have the right to terminate or withdraw any public
offering initiated by it under this Section 1(b) whether or not an Investor has
elected to include securities in such public offering, and shall promptly notify
the Investors in writing (if any has elected to include shares in such public
offering) of such termination or withdrawal.

(c) Other Registration Rights. The Company agrees that if, following the date of
this Agreement and prior to the Company’s Initial Public Offering, the Company
grants to any Persons the right to request the Company to register any equity
securities of the Company, or any securities, options or rights convertible or
exchangeable into or exercisable for such securities, then the Company shall, as
soon as reasonably practicable, deliver written notice thereof to the holders of
the Registrable Securities.

(d) Expenses. All Registration Expenses incurred in connection with any
registrations pursuant to this Section 1 shall be borne by the Company. The
holders of Registrable Securities shall pay the fees and disbursements of their
own counsel in connection with any registration pursuant to this Section 1;
provided that, if a single law firm is selected as counsel by the holders of a
majority of the Registrable Securities, the fees and disbursements of such law
firm shall be borne pro rata by the holders based on the respective portion of
the total Registrable Securities included by each holder in any such
registration. All Selling Expenses incurred in connection with any registrations
pursuant to this Section 1 shall be borne pro rata by the holders of Registrable
Securities based on the respective portion of the total Registrable Securities
sold by each holder in any such registration.

(e) Assignment of Registration Rights. The rights granted to the Investors
pursuant to this Section 1 may be assigned, in whole or in part, to a transferee
of Registrable Securities (a “Transferee”) without the prior written consent of
the Company, provided that such Transferee agrees in writing to (x) hold the
Registrable Securities subject to the terms and provisions of any lock-up
agreement applicable at that time to such Investors, (y) irrevocably designate
and appoint the original holder of such Registrable Securities (the “Original
Holder”) to act on behalf of such Transferee (as such Transferee’s designated
agent) for all purposes hereunder, including the exercise of rights pursuant to
this Section 1 and (z) otherwise agrees to be bound by the terms of this
Agreement. For the purpose of clarity, no Transferee may exercise any rights
hereunder, except through the applicable Original Holder as described in the
immediately preceding sentence; and provided further that “Original Holder”
shall include a successor of the original holder of the Registrable Securities
by merger, conversion, consolidation, recapitalization or reorganization or
otherwise.

 

7



--------------------------------------------------------------------------------

  (f) Indemnification.

(i) By the Company. If underwriters are engaged in connection with any
registration referred to in Section 1, the Company shall provide
indemnification, representations, covenants, opinions and other assurances to
the underwriters in form and substance reasonably satisfactory to such
underwriters and the Company. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Company
shall indemnify and hold harmless each Investor, its directors and officers, and
each person, if any, who controls the Investor within the meaning of the
Securities Act and the Securities Exchange Act, of 1934, as amended, and any
agent thereof (collectively, “Indemnified Persons”), to the fullest extent
permitted by applicable law, from and against any losses, claims, damages,
liabilities, joint or several, costs (including reasonable costs of
investigating, preparing or defending any such loss, claim, damage or liability
and reasonable attorneys’ fees) and expenses, judgments, fines, penalties,
interest, settlements or other amounts arising from any and all claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, in which any Indemnified Person may be involved, or is threatened
to be involved, as a party or otherwise, under the Securities Act or otherwise
(collectively, “Losses”), as incurred, arising out of, based upon or resulting
from any untrue statement or alleged untrue statement of any material fact
contained in the registration statement, the related prospectus, preliminary
prospectus or free writing prospectus, or any amendment or supplement thereto,
or arise out of, are based upon or resulting from the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading; provided, however, that the Company shall not be
liable in any such case or to any Indemnified Person to the extent that any such
Loss arises out of, is based upon or results from an untrue statement or alleged
untrue statement or omission or alleged omission or so made in reliance upon or
in conformity with information furnished by or on behalf of such Indemnified
Person in writing specifically for use in the preparation of the registration
statement, the related prospectus, preliminary prospectus or free writing
prospectus, or any amendment or supplement thereto. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Person, and shall survive the transfer of such securities by
such Investor.

(ii) By Holders. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information as the Company reasonably requests for use
in connection with any such registration statement, the related prospectus,
preliminary prospectus or free writing prospectus, or any amendment or
supplement thereto and shall indemnify the Company, its officers, directors,
managers, employees, agents and

 

8



--------------------------------------------------------------------------------

representatives, and each person who controls the Company (within the meaning of
the Securities Act) against any losses, claims, damages, liabilities and
expenses resulting from any untrue statement or alleged untrue statement of
material fact contained in the registration statement, the related prospectus,
preliminary prospectus or free writing prospectus, or any amendment or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information so furnished in writing by such holder expressly
for inclusion in such document; provided that the obligation to indemnify shall
be individual, not joint and several, for each holder and shall be limited to
the net amount of proceeds received by such holder from the sale of Registrable
Securities pursuant to such registration statement.

(g) Process. Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any Person’s right to indemnification hereunder to the extent
such failure has not materially prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld, conditioned or delayed).
An indemnifying party who is not entitled to, or elects not to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim. In such instance,
the conflicted indemnified parties shall have a right to retain one separate
counsel, chosen by the holders of a majority of the Registrable Securities
included in the registration, at the expense of the indemnifying party. No
indemnifying party, in the defense of such claim or litigation, shall, except
with the consent of each indemnified party, consent to the entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

 

9



--------------------------------------------------------------------------------

(i) Notice. The Company shall notify the Investors promptly of the institution,
threat or assertion of any claim, proceeding (including any governmental
investigation), or litigation of which it shall have become aware in connection
with the matters addressed by this Agreement which involves the Company or any
Investor. The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities. The Company also
agrees to make such provisions, as are reasonably requested by any indemnified
party, for contribution to such party in the event the Company’s indemnification
is unavailable for any reason.

(h) Cooperation by the Company. In connection with any registration effected by
the Company pursuant to Section 1, the Company shall:

(i) as soon as reasonably practicable, prepare and file with the Commission a
registration statement on any form available for the sale of such Registrable
Securities in accordance with the Investors’ intended method of distribution
thereof (unless a particular form is otherwise specified by this Agreement, in
which case the Company shall use the specified form), and cause such
registration statement to become effective; provided, however, that (A) before
filing a registration statement or prospectus or any amendments or supplements
thereto (including any documents incorporated by reference therein), or before
using any free writing prospectus, the Company shall provide the single law firm
selected as counsel by the holders of a majority of the Registrable Securities
being registered in such registration (“Holders’ Counsel”) and any other
Inspector (as defined herein) with an adequate and appropriate opportunity to
review and comment on such registration statement, each prospectus included
therein (and each amendment or supplement thereto) and each free writing
prospectus to be filed with the Commission, subject to such documents being
under the Company’s control, and (B) the Company shall notify the Holders’
Counsel and each seller of Registrable Securities pursuant to such registration
statement of any stop order issued or threatened by the Commission and take all
actions reasonably necessary to prevent the entry of such stop order or to
remove it if entered;

(ii) as soon as reasonably practicable, prepare and file with the Commission
such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective until all Registrable Securities registered
thereon have been disposed of pursuant to such registration statement; and shall
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

 

10



--------------------------------------------------------------------------------

(iii) as soon as reasonably practicable, furnish to each seller of Registrable
Securities, prior to filing a registration statement, at least one copy of such
registration statement as is proposed to be filed, and thereafter such number of
copies of such registration statement, each amendment and supplement thereto (in
each case including all exhibits thereto), the prospectus included in such
registration statement (including each preliminary prospectus), any prospectus
filed pursuant to Rule 424 promulgated under the Securities Act and any free
writing prospectus as each such seller may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such seller;

(iv) as soon as reasonably practicable, register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as any seller of Registrable Securities may request, and to continue such
registration or qualification in effect in such jurisdiction for as long as
permissible pursuant to the laws of such jurisdiction, or for as long as any
such seller requests or until all Registrable Securities registered thereon have
been disposed of pursuant to such registration statement or otherwise cease to
be Registrable Securities, whichever is shortest, and do any and all other acts
and things which may be reasonably necessary or advisable to enable any such
seller to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller; provided, however, that the Company shall not
be required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Agreement, (B) subject
itself to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction;

(v) as soon as reasonably practicable, notify each seller of Registrable
Securities: when a prospectus, any prospectus supplement, any free writing
prospectus, a registration statement or a post-effective amendment to a
registration statement has been filed with the Commission, and, with respect to
a registration statement or any post-effective amendment, when the same has
become effective; of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to a registration
statement, related prospectus or free writing prospectus or for additional
information; of the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of a
registration statement or the initiation or threatening of any proceedings for
that purpose; of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceedings for such purpose; of the existence of any fact or
happening of

 

11



--------------------------------------------------------------------------------

any event of which the Company has knowledge which makes any statement of a
material fact in such registration statement, related prospectus or free writing
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue or which would require the making of any changes in the
registration statement, prospectus or free writing prospectus in order that, in
the case of the registration statement, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, and that in
the case of such prospectus or free writing prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; and of the
determination by counsel of the Company that a post-effective amendment to a
registration statement is necessary or advisable;

(vi) as soon as reasonably practicable, upon the occurrence of any event
contemplated by paragraph (v) above, prepare a supplement or amendment to such
registration statement, related prospectus or free writing prospectus and
furnish to each seller of Registrable Securities a reasonable number of copies
of such supplement to or an amendment of such registration statement, prospectus
or free writing prospectus as may be necessary so that, after delivery to the
purchasers of such Registrable Securities, the need for a post-effective
amendment identified pursuant to paragraph (v) above shall have been addressed
and in the case of the registration statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of such prospectus or free writing prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;

(vii) take such other commercially reasonable actions as are required in order
to expedite or facilitate each disposition of Registrable Securities and shall
provide all reasonable cooperation, including causing appropriate officers to
attend and participate in “road shows” and other information meetings;

(viii) make available at reasonable times during normal business hours for
inspection by any seller of Registrable Securities, any managing underwriter or
placement agent participating in any disposition of such Registrable Securities
pursuant to a registration statement, Holders’ Counsel and any attorney,
accountant or other agent retained by any such seller or any managing
underwriter (collectively, the “Inspectors”), all financial and other records,
pertinent organizational documents and properties of the Company and its
subsidiaries (collectively, the “Records”)

 

12



--------------------------------------------------------------------------------

as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors and employees, and the independent public accountants of the Company,
to supply all information reasonably requested by any such Inspector in
connection with such registration statement, in each case subject to the
Inspectors agreeing to customary confidentiality obligations. Records that the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (A) the disclosure of such Records is
necessary, in the Inspector’s reasonable judgment, to avoid or correct a
misstatement or omission in the registration statement, (B) the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction after exhaustion of all appeals therefrom or (C) the
information in such Records was known to the Inspectors on a non-confidential
basis prior to its disclosure by the Company or has been made generally
available to the public. Each seller of Registrable Securities agrees that it
shall, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, or by an administrative or regulatory authority, give
notice to the Company and allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of the Records deemed
confidential;

(ix) enter into and perform customary agreements (including underwriting,
placement agent and indemnification and contribution agreements in customary
form) with any placement agent or underwriter retained at the request of the
Investors participating in the offering and use its commercially reasonable best
efforts to obtain a “cold comfort” letter or letters, dated as of such date or
dates as the underwriter or placement agent reasonably requests, from the
Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by “cold comfort” letters as the
underwriter or placement agent reasonably requests;

(x) furnish, at the request of any seller of Registrable Securities on the date
such securities are delivered to the underwriter or placement agent for sale
pursuant to such registration or, if such securities are not being sold through
an underwriter or placement agent, on the date on which shares of Common Stock
are sold under a registration statement, an opinion with respect to legal
matters and a negative assurance letter with respect to disclosure matters,
dated such date, of counsel representing the Company for the purposes of such
registration, addressed to the underwriter or placement agent, if any, and to
the seller making such request, covering such matters with respect to the
registration in respect of which such opinion and letter are being delivered as
the underwriter or placement agent, if any, and such seller may reasonably
request and are customarily included in such opinions and negative assurance
letters;

 

13



--------------------------------------------------------------------------------

(xi) with respect to each free writing prospectus or other materials to be
included in an offering disclosure package, ensure that no Registrable
Securities be sold “by means of” (as defined in Rule 159A(b) promulgated under
the Securities Act) such free writing prospectus or other materials without the
prior written consent of the holders of the Registrable Securities covered by
such registration statement, which free writing prospectuses or other materials
shall be subject to the review of Holders’ Counsel;

(xii) as soon as reasonably practicable and within the deadlines specified by
the Securities Act, make all required filings of all prospectuses and free
writing prospectuses with the Commission;

(xiii) as soon as reasonably practicable and within the deadlines specified by
the Securities Act, make all required filing fee payments in respect of any
registration statement or prospectus used under this Agreement (and any offering
covered thereby);

(xiv) comply with all applicable rules and regulations of the Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering a period of at least 12 months beginning after the
effective date of the registration statement, in a manner which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;

(xv) cause all such Registrable Securities to be listed on each securities
exchange on which the shares of Common Stock being offered are then listed;

(xvi) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;

(xvii) provide a CUSIP number for all Registrable Securities, not later than the
effective date of such registration statement;

(xviii) use commercially reasonable efforts to keep Holders’ Counsel advised in
writing as to the initiation and progress of any registration under Section 1
and provide Holders’ Counsel with all material correspondence with the
Commission in connection with any such registration statement;

(xix) reasonably cooperate with each seller of Registrable Securities and each
underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA;

 

14



--------------------------------------------------------------------------------

(xx) if such registration is pursuant to a short-form registration statement,
include in the body of the prospectus included in such registration statement
such additional information for marketing purposes as the underwriter, if any,
or Investors reasonably requests; and

(xxi) use commercially reasonably efforts to take all other steps reasonably
necessary to effect the registration and disposition of the Registrable
Securities contemplated hereby.

(i) Holdback Agreements. Upon the request of the Company, each holder of
Registrable Securities shall enter into lock up agreements with the managing
underwriter(s) of an underwritten offering in such form as agreed to by the
Company (in the case of a primary offering) or holders of a majority of the
shares of Common Stock included in such underwritten offering (regardless of
whether any Registrable Securities are included in such underwritten offering);
provided that, except for the lock-up agreement expressly required to be
executed and delivered pursuant to the Purchase Agreement, the foregoing
obligation shall not apply to any holder that is not an Affiliate of the Company
and that holds less than four percent (4%) of the then total issued and
outstanding common stock of the Company on a fully diluted basis. In the absence
of any such lock up agreement, each holder of Registrable Securities agrees as
follows:

(i) in connection with the Initial Public Offering, such holder shall not
(A) offer, sell, contract to sell, pledge or otherwise dispose of (including
sales pursuant to Rule 144), directly or indirectly, any common stock or other
securities of the Company (including common stock or other securities of the
Company that may be deemed to be owned beneficially by such holder in accordance
with the rules and regulations of the Commission) (collectively, “Securities”),
(B) enter into a transaction which would have the same effect as described in
clause (A) above, (C) enter into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences of ownership of
any Securities, whether such transaction is to be settled by delivery of such
Securities, in cash or otherwise, (D) exercise any demand registration rights
pursuant to Section 1(a) (each of (A), (B), (C) and (D) above, a “Sale
Transaction”), or (E) publicly disclose the intention to enter into any Sale
Transaction, commencing on the earlier of the date on which the Company gives
notice to the holders of Registrable Securities that a preliminary prospectus
has been circulated for the Initial Public Offering or the “pricing” of such
offering and continuing to the date that is 180 days following the date of the
final prospectus for the Initial Public Offering (the “Holdback Period”), unless
the underwriters managing the Initial Public Offering otherwise agree in
writing;

(ii) in connection with all other underwritten offerings, such holder shall not
effect any Sale Transaction commencing on the earlier of the date on which the
Company gives notice to the holders of Registrable

 

15



--------------------------------------------------------------------------------

Securities of the circulation of a preliminary or final prospectus for such
Offering or the “pricing” of such offering and continuing to the date that is 90
days following the date of the final prospectus for such offering (a “Follow-On
Holdback Period”), unless, if an underwritten offering, the underwriters
managing the offering otherwise agree in writing, and provided that each other
holder of Registrable Securities is subject to substantially the same
restrictions and each holder of Registrable Securities shall be released from
its obligations under this clause to the extent that any other holder of
Registrable Securities is released; provided that the foregoing obligation shall
not apply to any holder that is not an Affiliate of the Company and that holds
less than four percent (4%) of the then total issued and outstanding common
stock of the Company on a fully diluted basis; and

(iii) in the event that the Company is no longer an “emerging growth company” as
defined in the Jumpstart Our Business Startups Act of 2012 and (A) the Company
issues an earnings release or discloses other material information or a material
event relating to the Company and its Subsidiaries occurs during the last 17
days of the Holdback Period or any Follow-On Holdback Period (as applicable) or
(B) prior to the expiration of the Holdback Period or any Follow-On Holdback
Period (as applicable), the Company announces that it will release earnings
results during the 16-day period beginning upon the expiration of such period,
then to the extent necessary for a managing or co-managing underwriter of a
registered offering hereunder to comply with FINRA Rule 2711(f)(4), the Holdback
Period or the Follow-On Holdback Period (as applicable) shall be extended until
18 days after the earnings release or disclosure of other material information
or the occurrence of the material event, as the case may be (a “Holdback
Extension”).

The Company may impose stop-transfer instructions with respect to the shares of
common stock (or other securities) subject to the restrictions set forth in this
Section 1(i) until the end of such period, including any Holdback Extension.
Notwithstanding the foregoing, the restrictions in this Section 1(i) shall not
restrict transfers of Registrable Securities by the Investors, provided that any
such Transferee agree in writing to hold the Registrable Securities subject to
the terms and provisions of any lock up agreement applicable at that time to
such Investor.

2. Reports. The Company will use commercially reasonable efforts to file in a
timely manner the reports required to be filed by it under the Securities Act
and the Securities Exchange Act of 1934, as amended, and the rules and
regulations adopted by the SEC thereunder, and the Company will take such
further action as the Investors may reasonably request to the extent required
from time to time to enable the Investors following the Initial Public Offering
to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by (i) Rules 144, 144A or
Regulation S under the Securities Act, as such rules may be amended from

 

16



--------------------------------------------------------------------------------

time to time, or (ii) any similar rule or regulation hereafter adopted by the
SEC. Upon the request of an Investor, the Company will deliver to the Investor a
written statement as to whether the Company has complied with the filing
requirements set forth in the preceding sentence and, if not, the specifics
thereof.

3. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following respective meanings:

“Affiliate” of any person means any other person controlled by, controlling or
under common control with such person; provided that the Company and its
Subsidiaries shall not be deemed to be Affiliates of any holder of Registrable
Securities. As used in this definition, “control” (including, with its
correlative meanings, “controlling,” “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities, by contract or otherwise).

“Agreement” has the meaning set forth in the Recitals hereto.

“Commission” means the United States Securities and Exchange Commission.

“Class D Units” has the meaning set forth in the LLC Agreement.

“Common Stock” has the meaning set forth in the recitals hereto.

“Company” means TerraForm Global, Inc., a Delaware corporation.

“Conversion” means a Special Conversion and/or Special Acquisition.

“End of Suspension Notice” has the meaning set forth in Section 1(a)(v).

“Follow-On Holdback Period” has the meaning set forth in Section 1(i)(ii).

“Holdback Period” has the meaning set forth in Section 1(i)(i).

“Holdback Extension” has the meaning set forth in Section 1(i)(iii).

“Holders’ Counsel” has the meaning set forth in Section 1(h)(i).

“Indemnified Persons” has the meaning set forth in Section 1(f)(i).

“Initial Public Offering” means an initial public offering of equity securities
under the Securities Act.

“Initiating Investors” has the meaning set forth in Section 1(a)(i).

“Inspectors” has the meaning set forth in Section 1(h)(viii).

“Investor” has the meaning set forth in the Preamble hereto.

 

17



--------------------------------------------------------------------------------

“Long-Form Registration” has the meaning set forth in Section 1(a)(i).

“LLC Agreement” has the meaning set forth in the Recitals hereto.

“Losses” has the meaning set forth in Section 1(f)(i).

“Original Holder” has the meaning set forth in Section 1(e).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Purchase Agreement” has the meaning set forth in the Recitals hereto.

“Records” has the meaning set forth in Section 1(h)(viii).

“Registrable Securities” means (i) (x) the Common Stock issued to the Investors
pursuant to the Stock Purchase Agreement upon original issuance thereof, and/or
(y) any Common Stock issued to the Investors with respect to any Class D Units
pursuant to a Conversion, in each case, including upon the transfer thereof by
the Original Holder to any Transferee, and (ii) any securities issued or
issuable with respect to the Common Stock referred to in clause (i) above by way
of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization. As to
any particular Registrable Securities, such securities shall cease to be
Registrable Securities when they have been distributed to the public pursuant to
an offering registered under the Securities Act or sold to the public through a
broker, dealer or market maker in compliance with Rule 144 or repurchased by the
Company or any Subsidiary. For purposes of this Agreement, a Person shall be
deemed to be a holder of Registrable Securities, and the Registrable Securities
shall be deemed to be in existence, whenever such Person has the right to
acquire directly or indirectly such Registrable Securities (upon conversion or
exercise in connection with a transfer of securities or otherwise, but
disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been effected, and such Person
shall be entitled to exercise the rights of a holder of Registrable Securities
hereunder.

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Section 1 hereof, including, without limitation, all registration
and filing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, fees and expenses relating to the removal
of legends and the expense of any special audits incident to or required by any
such registration (but excluding the compensation of regular employees of the
Company which shall be paid in any event by the Company). For the avoidance of
doubt, the legal fees, expenses and disbursements of counsel for the Investors
or other holders of Registrable Securities shall not be Registration Expenses.

“Resale Shelf” has the meaning set forth in Section 1(a)(i).

 

18



--------------------------------------------------------------------------------

“Sale Transaction” has the meaning set forth in Section 1(i)(i).

“Securities” has the meaning set forth in Section 1(i)(i).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated from time-to-time thereunder.

“Short-Form Registration” has the meaning set forth in Section 1(a)(i).

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale.

“Special Acquisition” has the meaning set forth in the LLC Agreement.

“Special Conversion” has the meaning set forth in the LLC Agreement.

“Special Registration Statement” shall mean (i) a registration statement
relating to any employee benefit plan (including a registration statement on
Form S-8 or any successor form thereto), (ii) with respect to any corporate
reorganization or transaction under Rule 145 of the Securities Act, any
registration statements related to the issuance or resale of securities issued
in such a transaction (including a registration statement on Form S-4 or any
successor form thereto), (iii) a registration statement related to
non-convertible debt securities, (iv) a registration statement related to stock
issued upon conversion of debt securities or (v) any other registration that
does not include substantially the same categories of information as would be
required to be included in a registration statement covering the sale of
Registrable Securities.

“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination thereof.
For purposes hereof, a person or persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such person or persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control the managing director or general partner
of such limited liability company, partnership, association or other business
entity.

“SunEdison” means SunEdison, Inc., a Delaware corporation.

“Suspension Notice” has the meaning set forth in Section 1(a)(v).

“Transferee” has the meaning set forth in Section 1(e).

 

19



--------------------------------------------------------------------------------

4. Miscellaneous.

(a) No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the Investors in this Agreement.

(b) Adjustments Affecting Registrable Securities. The Company shall not take any
action, or permit any change to occur, with respect to its securities which
would materially and adversely affect the ability of the holders of Registrable
Securities to include such Registrable Securities in a registration undertaken
pursuant to this Agreement or which would materially and adversely affect the
marketability of such Registrable Securities in any such registration (including
effecting a split or a combination of securities).

(c) Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages caused by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law. The
parties hereto agree and acknowledge that money damages would not be an adequate
remedy for any breach of the provisions of this Agreement and that, in addition
to any other rights and remedies existing in its favor, any party shall be
entitled to specific performance and/or other injunctive relief from any court
of law or equity of competent jurisdiction (without posting any bond or other
security) in order to enforce or prevent violation of the provisions of this
Agreement.

(d) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only with the prior written consent
of the Company and the holders of a majority of the Registrable Securities then
outstanding. Any amendment or waiver effected in accordance with this
Section 4(d) shall be binding upon each Investor and the Company. The failure of
any party to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

(e) Successors and Assigns. All covenants and agreements in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto whether so expressed
or not. In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit of purchasers or holders
of Registrable Securities are also for the benefit of, and enforceable by, any
subsequent holder of Registrable Securities.

 

20



--------------------------------------------------------------------------------

(f) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid,
illegal or unenforceable in any respect under any applicable law, such provision
shall be ineffective only to the extent of such prohibition, invalidity,
illegality or unenforceability, without invalidating the remainder of this
Agreement.

(g) Counterparts. This Agreement may be executed simultaneously in counterparts
(including by means of telecopied, facsimile or portable data format (PDF)
signature pages), any one of which need not contain the signatures of more than
one party, but all such counterparts taken together shall constitute one and the
same Agreement.

(h) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” herein shall mean “including without
limitation.”

(i) Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

(j) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (i) when delivered personally to
the recipient, (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, but if not, then on the next
business day, (iii) one business day after it is sent to the recipient by
reputable overnight courier service (charges prepaid) or (iv) three days after
it is mailed to the recipient by first class mail, return receipt requested.
Such notices, demands and other communications shall be sent to each Investor at
the address indicated on the Schedule of Investors attached hereto and to the
Company at the address indicated below:

TerraForm Global, Inc.

7550 Wisconsin Avenue, 9th Floor

Beltsville, Maryland 20814

Facsimile: 240-762-7900

Attention: General Counsel

 

21



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, Illinois 60654

Facsimile: 312-862-2200

Attention: Dennis M. Myers, P.C.

or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.

(k) Mutual Waiver of Jury Trial. As a specifically bargained inducement for each
of the parties to enter into this Agreement (with each party having had
opportunity to consult counsel), each party hereto expressly and irrevocably
waives the right to trial by jury in any lawsuit or legal proceeding relating to
or arising in any way from this Agreement or the transactions contemplated
herein, and any lawsuit or legal proceeding relating to or arising in any way to
this Agreement or the transactions contemplated herein shall be tried in a court
of competent jurisdiction by a judge sitting without a jury.

(l) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

COMPANY:

TerraForm Global, Inc.

By:

 

/s/ Yana Kravtsova

Name:

  Yana Kravtsova

Title:

 

Senior Vice President,

General Counsel and Secretary

INVESTORS:

Fred Alger Management, Inc.,

as Investment Manager and on behalf of:

Alger Capital Appreciation Fund Alger Dynamic Opportunities Fund Alger Mid Cap
Growth Fund Alger Spectra Fund Alger Growth & Income Fund Alger Growth & Income
Portfolio Alger Mid Cap Growth Portfolio Alger Capital Appreciation Portfolio
Alger Mid Cap Growth Institutional Fund
Alger SICAV - The Alger American Asset Growth Fund Alger SICAV - Alger Dynamic
Opportunities Fund Alger Dynamic Return Fund, LLC By:  

/s/ Michael Martins

Name:   Michael Martins Title:   Senior Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

INVESTORS: Fred Alger Management, Inc., as Investment Manager and on behalf of:
Alger Capital Appreciation Fund Alger Dynamic Opportunities Fund Alger Mid Cap
Growth Fund Alger Spectra Fund Alger Growth & Income Fund Alger Growth & Income
Portfolio Alger Mid Cap Growth Portfolio Alger Capital Appreciation Portfolio
Alger Mid Cap Growth Institutional Fund Alger SICAV - The Alger American Asset
Growth Fund Alger SICAV - Alger Dynamic Opportunities Fund Alger Dynamic Return
Fund, LLC By:  

/s/ Michael Martins

Name:   Michael Martins Title:   Senior Vice President

[Signature Page - Registration Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

INVESTORS: ALTAI CAPITAL TERRAPIN, L.P. By: Altai Capital Group, LLC Its General
Partner

/s/ Toby E. Symonds

Name: Toby E. Symonds Title: Authorized Signatory

[Signature Page - Registration Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

INVESTORS: Baron Energy and Resources Fund By:  

/s/ Patrick M. Patalino

Name:   Patrick M. Patalino Title:   General Counsel Baron Opportunity Fund By:
 

/s/ Patrick M. Patalino

Name:   Patrick M. Patalino Title:   General Counsel Baron Fifth Avenue Growth
Fund By:  

/s/ Patrick M. Patalino

Name:   Patrick M. Patalino Title:   General Counsel Baron Global Advantage Fund
By:  

/s/ Patrick M. Patalino

Name:   Patrick M. Patalino Title:   General Counsel Baron Emerging Markets Fund
By:  

/s/ Patrick M. Patalino

Name:   Patrick M. Patalino Title:   General Counsel Baron International Growth
Fund By:  

/s/ Patrick M. Patalino

Name:   Patrick M. Patalino Title:   General Counsel

[Signature Page - Registration Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

INVESTORS: Barron Partners Fund By:  

/s/ Patrick M. Patalino

Name:   Patrick M. Patalino Title:   General Counsel Barron Asset Fund By:  

/s/ Patrick M. Patalino

Name:   Patrick M. Patalino Title:   General Counsel Baron Emerging Markets Fund
By:  

/s/ Patrick M. Patalino

Name:   Patrick M. Patalino Title:   General Counsel Baron International Growth
Fund By:  

/s/ Patrick M. Patalino

Name:   Patrick M. Patalino Title:   General Counsel

[Signature Page - Registration Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

      INVESTORS: Pacific Sequoia Holdings, LLC       By:   

/s/ Ion Yadigaroglu

   By:   

/s/ James G.B. DeMartini

   Ion Yadigaroglu, Manager       James G.B. DeMartini, III, Manager The Skoll
Foundation       By: Capricorn Investment Group, LLC, its Investment Manager   
   By:   

/s/ Ion Yadigaroglu

   By:   

/s/ Eric Techel

   Ion Yadigaroglu, Managing Partner       Eric Techel, Partner & CFO The Skoll
Fund       By: Capricorn Investment Group, LLC, its Investment Manager       By:
  

/s/ Ion Yadigaroglu

   By:   

/s/ Eric Techel

   Ion Yadigaroglu, Managing Partner       Eric Techel, Partner & CFO Carthage,
L.P.       By: Capricorn Investment Group, LLC, its General Partner       By:   

/s/ Ion Yadigaroglu

   By:   

/s/ Eric Techel

   Ion Yadigaroglu, Managing Partner       Eric Techel, Partner & CFO Capricorn
S.A. SICAV – SIF – Global Non-Marketable Strategies Sub-Fund By: Capricorn
Investment Group, LLC, its Investment Manager       By:   

/s/ Ion Yadigaroglu

   By:   

/s/ Eric Techel

   Ion Yadigaroglu, Managing Partner       Eric Techel, Partner & CFO

[Signature Page - Registration Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

INVESTORS: EVERSTREAM OPPORTUNITIES FUND II, LLC By: EverStream Energy Capital
Management, LLC, its Managing Member By:  

/s/ Bruce Pflaum

Name:   Bruce Pflaum Title:   Managing Partner

[Signature Page - Registration Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

INVESTORS: GENERAL ELECTRIC COMPANY By:  

/s/ Puneet Mahajan

Name:   Puneet Mahajan Title: Vice President, Financial Planning & Analysis

[Signature Page - Registration Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

INVESTORS: BSOF MASTER FUND L.P.

By: Blackstone Strategic Opportunity

Associates L.L.C., its general partner

By:  

/s/ Peter Koffler

Name: Peter Koffler Title: Authorized Person

[Signature Page - Registration Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

INVESTORS: GLENVIEW CAPITAL PARTNERS, L.P.

By: Glenview Capital Management, LLC,

its investment advisor

By:  

/s/ Mark Horowitz

Name: Mark Horowitz Title: President GLENVIEW INSTITUTIONAL PARTNERS, L.P.

By: Glenview Capital Management, LLC,

its investment advisor

By:  

/s/ Mark Horowitz

Name: Mark Horowitz Title: President GLENVIEW CAPITAL OPPORTUNITY
FUND, L.P.

By: Glenview Capital Management, LLC,

its investment advisor

By:  

/s/ Mark Horowitz

Name: Mark Horowitz Title: President

[Signature Page - Registration Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed Registration Rights
Agreement as of the date first written above.

 

INVESTORS: GLENVIEW CAPITAL MASTER FUND, LTD.

By: Glenview Capital Management, LLC,

its investment advisor

By:  

/s/ Mark Horowitz

Name: Mark Horowitz Title: President GLENVIEW OFFSHORE OPPORTUNITY MASTER FUND,
LTD.

By: Glenview Capital Management, LLC,

its investment advisor

By:  

/s/ Mark Horowitz

Name: Mark Horowitz Title: President

[Signature Page - Registration Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have Registration Rights Agreement as of
the date First written above.

 

INVESTORS: M. Kingdon Offshore Master Fund L.P. By: Kingdon Capital Management,
L.L.C., its agent and investment adviser By:  

/s/ Alan Winters

Name:   Alan Winters Title:   Chief Operating Officer Kingdon Credit Master Fund
L.P.

By: Kingdon Capital Management, L.L.C.,

its agent and investment adviser

By:  

/s/ Alan Winters

Name:   Alan Winters Title:   Chief Operating Officer Kingdon Associates By:
Kingdon Capital Management, L.L.C., its agent and investment adviser By:  

/s/ Alan Winters

Name:   Alan Winters Title:   Chief Operating Officer Kingdon Family
Partnership, L.P. By: Kingdon Capital Management, L.L.C., its agent and
investment adviser By:  

/s/ Alan Winters

Name:   Alan Winters Title:   Chief Operating Officer

[Signature Page - Registration Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

INVESTORS: LUMINUS ENERGY PARTNERS MASTER FUND, LTD. By:  

/s/ Jonathan Barrett

Name:   Jonathan Barrett Title:   Director

[Signature Page - Registration Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

INVESTORS: Omega Capital Partners, L.P. Omega Capital Investors, L.P. Omega
Equity Investors, L.P. By:   Omega Associates, LLC, the general partner By:  

/s/ Edward Levy

  Edward Levy, Member Omega Overseas Partners, Ltd. Summer Street 2012 Hedge
Fund Investors, LLC GS&Co. Profit Sharing Master Trust VMT II, LLC Permal LGC
Ltd. By:   Omega Advisors, Inc., the investment manager By:  

/s/ Edward Levy

  Edward Levy, CFO

[Signature Page - Registration Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

INVESTORS: STEADFAST INTERNATIONAL MASTER FUND LTD.

By: Steadfast Capital Management LP,

as attorney-in-fact

By:  

/s/ Joseph M. Carney

Name:   Joseph M. Carney Title:   Chief Operating Officer AMERICAN STEADFAST,
L.P.

By: Steadfast Advisors LP,

its general partner

By:  

/s/ Joseph M. Carney

Name:   Joseph M. Carney Title:   Chief Operating Officer STEADFAST CAPITAL,
L.P.

By: Steadfast Advisors LP,

its managing general partner

By:  

/s/ Joseph M. Carney

Name:   Joseph M. Carney Title:   Chief Operating Officer

[Signature Page - Registration Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed Registration Rights
Agreement as of the date first written above.

 

INVESTORS: ZP Master Utility Fund, Ltd. By:  

/s/ Stuart J. Zimmer

Name:   Stuart J. Zimmer Title:   Director P Zimmer Ltd. By: Zimmer Partners, LP
as an investment manager By:  

/s/ Stuart J. Zimmer

Name:   Stuart J. Zimmer Title:   Authorized Signatory

[Signature Page - Registration Agreement]



--------------------------------------------------------------------------------

Schedule of Investors

 

Investor

  

Address

Alger Capital Appreciation Fund

Alger Dynamic Opportunities Fund

Alger Mid Cap Growth Fund

Alger Spectra Fund

Alger Growth & Income Fund

Alger Growth & Income Portfolio

Alger Mid Cap Growth Portfolio

Alger Capital Appreciation Portfolio

Alger Mid Cap Growth Institutional Fund

Alger SICAV - The Alger American Asset Growth Fund

Alger SICAV - Alger Dynamic Opportunities Fund

Alger Dynamic Return Fund, LLC

  

c/o Alger

360 Park Avenue South

New York, NY 10010

Attn: Lisa A. Moss

Altai Capital Terrapin, L.P.   

c/o Altai Capital Management, L.P.

152 West 57th Street, 10th Floor

New York, NY 10019

Facsimile: 800-642-2526

Attn: Steven Tesoriere

 

With a copy to (which shall not constitute notice):

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Facsimile: 212-757-3990

Attn: Steven J. Williams, Esq.

Raphael M. Russo, Esq.

Baron Emerging Markets Fund

Baron Energy and Resources Fund

Baron Fifth Avenue Growth Fund

Baron Global Advantage Fund

Baron International Growth Fund

Baron Opportunity Fund

Barron Asset Fund

Barron Partners Fund

  

c/o Baron Capital

767 Fifth Avenue, 49th Floor

New York, NY 10153

Attention: General Counsel

Capricorn S.A. SICAV - SIF - Global Non-Marketable Strategies Sub-Fund   

Capricorn Investment Group, LLC *Primary Contact*

Eric Techel

250 University Avenue, Suite 300, Palo Alto, CA 94301

Phone: (650) 331-8800 Fax: (650) 331-8802

SICAVSTATEMENTS@CAPRICORNLLC.COM

**needs to receive all original documents

 

William Orum

(650) 331-8800 Phone

CIGSTATEMENTS@CAPRICORNLLC.COM

 

Mellon Global Securities Services

Craig Jennings

135 Santilli Highway

026-0035



--------------------------------------------------------------------------------

  

Everett, MA 02149

(617) 382-1315 Phone

(617) 204-2650 Fax

LUXCAPRICORN@BNYMELLON.COM

**needs to receive all documents except legal docs and K-1s

 

The Burgiss Group

Sherly Miranda

The Burgiss Group

70 Hudson Street

Floor 2

Hoboken, NJ 07030

dsdata@burgiss.com

Fax (425) 732-9455

**needs to receive all documents except legal docs and K-1s

Carthage, L.P.   

Capricorn Investment Group, LLC *Primary Contact*

Eric Techel

250 University Avenue, Suite 300, Palo Alto, CA 94301

Phone: (650) 331-8800 Fax: (650) 331-8802

IHPSTATEMENTS@CAPRICORNLLC.COM

**needs to receive all original documents

 

William Orum

(650) 331-8800 Phone

CIGSTATEMENTS@CAPRICORNLLC.COM

 

Mellon Global Securities Services

Craig Jennings

135 Santilli Highway

026-0035

Everett, MA 02149

(617) 382-1315 Phone

(617) 204-2650 Fax

CapricornGSS@BNYMELLON.COM

**needs to receive all documents except legal docs and K-1s

 

The Burgiss Group

Sherly Miranda

The Burgiss Group

70 Hudson Street

Floor 2

Hoboken, NJ 07030

dsdata@burgiss.com

Fax (425) 732-9455

**needs to receive all documents except legal docs and K-1s

Everstream Opportunities Fund II, LLC   

c/o Bruce Pflaum

101 California Street, Suite 2880

San Francisco, CA 94111

General Electric Company   

General Electric Company

3135 Easton Turnpike

Fairfield, CT 06828

Tel: 203-373-2211

BSOF Master Fund L.P.   

c/o The Blackstone Group L.P.

345 Park Avenue, 28th Floor

New York, NY 10154

Attn: Robert Jordan

 

40



--------------------------------------------------------------------------------

Glenview Capital Partners, L.P.

Glenview Capital Opportunity Fund, L.P.

Glenview Institutional Partners, L.P.

Glenview Capital Master Fund, Ltd.

Glenview Offshore Opportunity Master Fund, Ltd.

  

Mark Horowitz

Glenview Capital Management

767 Fifth Avenue, 44th Floor

New York, NY 10153

Tel: 212-812-4720

Facsimile: 212-812-4701

E-mail: mark@glenviewcapital.com

Kingdon Associates

M. Kingdon Offshore Master Fund L.P.

Kingdon Credit Master Fund L.P.

Kingdon Family Partnership, L.P.

  

c/o Kingdon Capital Management, L.L.C

Attn: Alan Winters, Chief Operating Officer, with a copy to: Kingdon Legal
Department

152 West 57th Street, 50th Floor,

New York, NY 10019

Tel: 212-333-0100

E-mail: awinters@kingdon.com with a copy to: legal@kingdon.com

Luminus Energy Partners Master Fund, Ltd.   

Luminus Management

1700 Broadway, 38th Floor

New York, NY 10019

Attn: Christopher Chapman, with a copy to:

ops@Luminusmgmt.com

Attn: Philip Cibulsky

Tel: 212-287-0559

GS&Co. Profit Sharing Master Trust

Omega Capital Investors, L.P.

Omega Capital Partners, L.P.

Omega Equity Investors, L.P.

Omega Overseas Partners, Ltd.

Permal LGC Ltd.

Summer Street 2012 Hedge Fund Investors, LLC

VMT II, LLC

  

Omega Advisors, Inc.

810 Seventh Avenue, 33rd floor

New York, NY 10019

Attn: Sam Martini

Pacific Sequoia Holdings, LLC   

Capricorn Investment Group, LLC *Primary Contact*

Eric Techel

250 University Avenue, Suite 300

Palo Alto, CA 94301

(650) 331-8800 Phone

(650) 331-8802 Fax

SEQSTATEMENTS@CAPRICORNLLC.COM

**needs to receive all original documents

 

William Orum

(650) 331-8800 Phone

CIGSTATEMENTS@CAPRICORNLLC.COM

 

Mellon Global Securities Services

Craig Jennings

135 Santilli Highway

026-0035

Everett, MA 02149

(617) 382-1315 Phone

(617) 204-2650 Fax

CapricornGSS@BNYMELLON.COM

**needs to receive all documents except legal docs and K-1s

 

Seiler & Company (Accountants)

James G. B. DeMartini III CPA

 

41



--------------------------------------------------------------------------------

  

Three Lagoon Drive Suite 400

Redwood City, CA 94065

(650) 365-4646 Phone

(650) 368-4055 Fax

jdemartini@seiler.com

**needs to receive all documents

 

The Burgiss Group

Sherly Miranda

The Burgiss Group

70 Hudson Street

Floor 2

Hoboken, NJ 07030

dsdata@burgiss.com

Fax (425) 732-9455

**needs to receive all documents except legal docs and K-1s

American Steadfast, L.P.

Steadfast Capital, L.P.

Steadfast International Master Fund Ltd.

  

c/o Steadfast Financial LP

450 Park Avenue

20th Floor

New York, NY 10022

The Skoll Foundation   

Capricorn Investment Group, LLC *Primary Contact*

Eric Techel

250 University Avenue, Suite 300, Palo Alto, CA 94301

Phone: (650) 331-8800 Fax: (650) 331-8802

SFPTSFSTATEMENTS@CAPRICORNLLC.COM

**needs to receive all original documents

 

William Orum

(650) 331-8800 Phone

CIGSTATEMENTS@CAPRICORNLLC.COM

 

Mellon Global Securities Services

Craig Jennings

135 Santilli Highway

026-0035

Everett, MA 02149

(617) 382-1315 Phone

(617) 204-2650 Fax

CapricornGSS@BNYMELLON.COM

**needs to receive all documents except legal docs and K-1s

 

The Skoll Foundation

Richard Fahey

250 University Avenue, Suite 200

Palo Alto, CA 94301

650-331-1018 Phone

650-331-1033 Fax

statements@skollfoundation.org

**needs to receive all documents

 

The Burgiss Group

Sherly Miranda

The Burgiss Group

70 Hudson Street

Floor 2

Hoboken, NJ 07030

 

42



--------------------------------------------------------------------------------

  

dsdata@burgiss.com

Fax (425) 732-9455

**needs to receive all documents except legal docs and K-1s

The Skoll Fund   

Capricorn Investment Group, LLC *Primary Contact*

Eric Techel

250 University Avenue, Suite 300, Palo Alto, CA 94301

Phone: (650) 331-8800 Fax: (650) 331-8802

SFPTSFSTATEMENTS@CAPRICORNLLC.COM

**needs to receive all original documents

 

William Orum

(650) 331-8800 Phone

CIGSTATEMENTS@CAPRICORNLLC.COM

 

Mellon Global Securities Services

Craig Jennings

135 Santilli Highway

026-0035

Everett, MA 02149

Phone: (617) 382-1315 Fax: (617) 204-2650

CapricornGSS@BNYMELLON.COM

**needs to receive all documents except legal docs and K-1s

 

Silicon Valley Community Foundation

1. Sarah Valencia, Assistant Controller

Tel: 650.450.5461 | Fax: 650.450.5401

2440 West El Camino Real, Suite 300

Mountain View, CA 94040-1498

skollfund@siliconvalleycf.org **needs to receive all original documents

 

2. Bert Feuss, Senior Director of Investments

Tel: 650.450.5459 | Fax: 650.450.5401

2440 West El Camino Real, Suite 300

Mountain View, CA 94040-1498

skollfund@siliconvalleycf.org **needs to receive all original documents

 

The Burgiss Group

Sherly Miranda

The Burgiss Group

70 Hudson Street

Floor 2

Hoboken, NJ 07030

dsdata@burgiss.com

Fax (425) 732-9455

**needs to receive all documents except legal docs and K-1s

P Zimmer Ltd.

ZP Master Utility Fund, Ltd.

  

c/o Zimmer Partners, LP

888 Seventh Avenue

23rd Floor

New York, NY 10106

 

43